Citation Nr: 1513087	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  07-38 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant and her daughters


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from October 1947 to October 1951 and from August 1955 to October 1957.  He died in January 2006, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the appellant's claim for service connection for the cause of the Veteran's death.  The Veteran testified at a hearing in July 2009 before the undersigned Acting Veterans Law Judge at the RO; a transcript of the hearing is associated with the claims file.  

The Board has remanded this case to the RO in September 2013, July 2014, and January 2015, for due process and evidentiary development.  As noted in the latter two remands, the Mississippi Veterans Affairs Board (MSVAB) advised that it was not the appellant's representative (it reiterated this in a statement dated in August 2014).  As the appellant has not provided valid authorization (VA Form 21-22 or 21-22a) signed by a representative, she is considered an unrepresented (pro se) claimant in this matter.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

While the Board regrets the additional delay in this matter, further development is necessary to ensure that due process is followed and the appellant is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board's January 2015 remand directed that the RO consider, upon review of additional medical evidence added to the file since the October 2014 supplemental statement of the case (SSOC), whether any further development to including procuring a medical opinion is necessary to decide the claim.  Subsequently, in February 2015, the Appeals Management Center (AMC) requested an "etiology and nexus" opinion from an AMC Medical Officer.  The AMC Medical Officer was asked to review the additional medical evidence and provide an opinion as to "whether it is at least as likely as not that the Veteran's claimed disability of lung cancer is related to his military service and ultimate cause of the Veteran's death."  

A February 2015 medical opinion was provided by an AMC Medical Officer, who found that the additional medical evidence added to the file since the October 2014 SSOC was "LESS LIKELY THAN NOT [emphasis in original] supportive of a relationship to service, cause of death and/or aggravation because of its clinical relevance to hospice care, family support, and end-of-life procedures."  Therefore, she found that it was "LESS LIKELY THAN NOT [emphasis in original] that the new materials... changes the original claim decision," and did not necessitate a new medical opinion for cause of death.  She concluded that it was less likely than not that "any further development, to include procuring a medical opinion, is warranted because of a lack of new material and medical evidence (since October 2014 SSOC) that relates to, caused and/or aggravated the Veteran's cause of death from progressive lung cancer."  

The Board finds the Medical Officer's opinion to be not only confusing but also inadequate to decide the appellant's claim because it does not address the etiology and nexus issues as requested by the AMC.  While the Medical Officer found that the evidence associated with the claims file after the issuance of the last SSOC did not add any material information related to the Veteran's cause of death, she nevertheless did not furnish the requested opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, even if not required to do so, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that a new medical opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a medical opinion, from a physician with the appropriate expertise, regarding the claim for service connection for the cause of the Veteran's death.  The claims file should be made available to the physician.  Upon review of the record and medical and scientific literature, the consulting provider should furnish an opinion as to whether it is at least as likely as not (a 50 percent or greater degree of probability) that the Veteran's cause of death, cancer of the lungs, was related to disability due to disease or injury incurred or aggravated during his periods of service from October 1947 to October 1951 and from August 1955 to October 1957. 

The physician should cite to the medical and competent lay evidence of record and provide an explanation of rationale for all opinions given, including a discussion of the Veteran's lung cancer with reference to the cancer's etiology and whether the Veteran possessed any risk factors for the condition.  In that regard, the appellant has alleged that a contributory cause of death was the Veteran's service-connected cold injuries, which affected vital organs (he had a combined evaluation of 90 percent at the time of his death for residuals of frozen right and left feet, neuropathy with paresthesias of both lower extremities, and cold injury residuals of the both hands); she also submitted a medical opinion, dated in February 2007, in which Dr. Rawlinson noted that there was documentation that the Veteran was a heavy tobacco user during service and that his lung cancer was related to such carcinogenic exposure.  

In formulating an opinion, the VA examiner is provided the following guidance:  A principal cause of death means that a medical condition was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death means that a medical condition, not related to the principal cause of death, combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability, which would include service-connected disease or injuries of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.

2.  Thereafter, readjudicate the claim for service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, the appellant should be provided with a supplemental statement of the case and afforded an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2014).

